Case 1:20-cv-04723-GHW Document 61 Filed 11/13/20 USDC
                                                  Page 1SDNY
                                                         of 4
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  DOC #:
                                                  DATE FILED: 11/13/20




                                    MEMORANDUM ENDORSED
Case 1:20-cv-04723-GHW Document 61 Filed 11/13/20 Page 2 of 4
Case 1:20-cv-04723-GHW Document 61 Filed 11/13/20 Page 3 of 4
             Case 1:20-cv-04723-GHW Document 61 Filed 11/13/20 Page 4 of 4




Application denied. Pursuant to the Court’s Individual Rule 2(C), pre-motion submissions are required for motions concerning
discovery. Plaintiff did not file a pre-motion submission before filing this motion to compel.

Moreover, Plaintiff's submission is improper under the Federal Rules of Civil Procedure. Plaintiff brings his motion under Fed. R.
Civ. P. 37(a)(3)(B)(iv), but Defendants have not "fail[ed] to produce documents . . . as requested under Rule 34." Plaintiff
represents that he verbally asked Defendants for answers to his questions, and that Defendants "agreed to seek answers." Plaintiff
has not served written requests for production under Rule 34 on Defendants, instead including his requests in this motion. Even if
this motion could be deemed to be Plaintiff's requests for production, the party to whom the request is directed has 30 days to
respond. Fed. R. Civ. P. 34(b)(2)(A). And, if this is a request for production, the rules do not permit counsel to file it on the docket.
See Fed. R. Civ. P. 5(d)(1)(A). Moreover, under Fed. R. Civ. P. 26(d)(1), "[a] party may not seek discovery from any source before
the parties have conferred as required by Rule 26(f) . . . ." Plaintiff has not shown that the parties have conferred as required by
Rule 26(f). The Court will set a discovery schedule at the initial pretrial conference scheduled for December 1, 2020 at 4:00 p.m.
Plaintiff is directed to review and comply with the Court's Individual Rules of Practice in Civil Cases and the provisions of the
Federal Rules of Civil Procedural relevant to any submission to the Court. In sum, this submission evidences a profound lack of
understanding of the Federal Rules of Civil Procedure. Counsel is reminded that failure to comply with the Federal Rules of Civil
Procedure and the Court's Individual Rules may result in the imposition of sanctions, and that, by signing documents presented to
the Court, he is making the certifications established under Fed. R. Civ. P. 11.

SO ORDERED.                                                                     _____________________________________
Dated: November 12, 2020                                                                GREGORY H. WOODS
New York, New York                                                                     United States District Judge
